DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16, 22 of Group II, and claims 25-27, 29, 31, 33-34 of Group III, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Election of claims 1-4, 6-7, 9-12, 15 of Group I, was made without traverse in the reply filed on August 30, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12, 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 12 recites the broad recitations of a pH of at least about 7.5, a glass transition temperature of from about 80°C to about 130°C, and a number average molecular weight of from about 90 kilodaltons (kDa) to about 350 kDa, when the claim also recites in the alternative, a pH of from about 7.5 to about 9.5, a glass transition temperature of from about 80°C to about 120°C, and a number average molecular weight of from about 100 kilodaltons (kDa) to about 200 kDa, which are the narrower statements of the ranges/limitations, and the claim additionally recites in the alternative, a pH of from about 8.0 to about 9.0, and a glass transition temperature of from about 85°C to about 110°C, which are the narrowest statements of the ranges/limitations. 
Furthermore, claim 15 recites the broad recitation of a solids content from about 8 wt% to about 20 wt%, when the claim also recites in the alternative, a solids content of from about 10 wt% to about 15 wt% which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claims, and therefore not required, or (b) required features of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9 are rejected under 35 U.S.C. 102(a/1,2) as anticipated by Sommer, WO 2017/162641/US 2019/0119424 (US 2019/0119424 is used here).
Regarding claim 1, Sommer teaches an adhesive composition ([0005]) comprising an aqueous dispersion of an acrylic polymer (water-based acrylic polymer dispersion [0005]), wherein: the aqueous dispersion has a solids content of 45 to 60 wt% ([0048]) which is within the claimed range of at least about 5 wt%, such that at most, 55 wt% (100-45 wt% [0048]) of the acrylic polymer is solubilized in the aqueous dispersion, which is within the claimed range of at most about 95%, and the balance of the acrylic polymer comprises dispersed solid particles (aqueous dispersion of polymeric particles comprising an acrylic polymer [0006]).
Although Sommer fails to disclose that the adhesive composition is an adhesive composition for additive manufacturing processes, this is a recitation of intended use.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In the instant case, Sommer teaches the presently claimed adhesive composition.
Regarding claim 2, Sommer teaches that the aqueous dispersion has a solids content of 45 to 60 wt% ([0048]) which is within the claimed range of at least about 5 wt%, such that at most, 55 wt% (100-45 wt% [0048]) of the acrylic polymer is solubilized in the aqueous dispersion, which is within the claimed range of at most about 85%, and the balance of the acrylic polymer comprises dispersed solid particles (aqueous dispersion of polymeric particles comprising an acrylic polymer [0006]).
Regarding claim 3, Sommer teaches that the acrylic polymer is an emulsion (polymerization [0005]) copolymer of: (i) at least one C1-C8 alkyl methacrylate (more preferably a methacrylic acid C1-8 alkyl ester monomer [0016], (a) [0015]) which is a species of the claimed C1-C16 alkyl methacrylate, (ii) at least one C2-C8 alkyl acrylate (as a second monomer an acrylic acid C2-C8 alkyl ester monomer [0016], (a) [0015]) which is a species of the claimed C1-C16 alkyl acrylate, and (iii) at least one unsaturated carboxylic acid ((b) (meth)acrylic acid monomer [0015]).
Regarding claim 4, Sommer teaches that the at least one C1-C16 alkyl methacrylate comprises ethyl methacrylate, methyl methacrylate and n-butyl methacrylate (more preferably a methacrylic acid C1-8 alkyl ester monomer [0016]).
Regarding claim 6, Sommer teaches that the at least one C1-C16 alkyl acrylate comprises ethyl acrylate and butyl acrylate (as a second monomer an acrylic acid C2-C8 alkyl ester monomer [0016]).
Regarding claim 7, Sommer teaches that the at least one unsaturated carboxylic acid comprises acrylic acid and methacrylic acid ((b) (meth)acrylic acid monomer [0015]).
Regarding claim 9, Sommer teaches that (i), (ii) and (iii) are present, relative to each other, in weight ratios of about 50 parts by weight of (i) ((a), 50 wt% relative to the monomer mixture [0015],more preferably a methacrylic acid C1-8 alkyl ester monomer such as methyl methacrylate [0016]), which is within the claimed range of from about 50 to about 80 parts by weight; of about 5 parts by weight of (ii) (as a second monomer an acrylic acid C2-C8 alkyl ester monomer such as butyl acrylate [0016], weight ratio, methyl methacrylate to the butyl acrylate, may be 10:1 [0017], that is 50:5 when methyl methacrylate (i) is present in about 50 parts by weight ((a), 50 wt% [0015]), which is within the claimed range of from about 3 to about 20 parts by weight, and of from about 10 parts by weight of (iii) ((b) ((b) (meth)acrylic acid monomer [0015]),10 wt% relative to the monomer mixture [0015]), which is within the claimed range of from about 8 parts by weight to about 40 parts by weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer, as applied to claims 1-4, 6-7, 9 above.
Sommer teaches the adhesive composition comprising the aqueous dispersion of the acrylic polymer, as described above.  
Regarding claim 10, Sommer teaches that the acrylic polymer can be an emulsion copolymer (polymerization [0005]) of (i) n-butyl methacrylate ((as a first monomer, more preferably a methacrylic acid C1-8 alkyl ester monomer [0016], (a) [0015]), (ii) ethyl acrylate (as a second monomer an acrylic acid C2-C8 alkyl ester monomer [0016], (a) [0015]), and (iii) methacrylic acid ([0019], (b) [0015]), for the purpose of providing the desired combination of adhesive properties.
Regarding claim 11, Sommer teaches that (i), (ii) and (iii) are present, relative to each other, in weight ratios of about 75 parts by weight of (i) ((a), 75 wt% relative to the monomer mixture [0015]), which is within the claimed range of about 60 to about 80 parts by weight; of about 5 parts by weight of (ii) (weight ratio, methyl methacrylate (i) to the butyl acrylate (ii), may be 10:1 [0017], that is 75:7.5 when methyl methacrylate (i) is present in about 75 parts by weight ((a), 75 wt% [0015]), which is within the claimed range of from about 5 to about 15 parts by weight, and of from about 10 parts by weight of (iii) ((b) 10 wt% relative to the monomer mixture [0015]), which is within the claimed range of from about 10 parts by weight to about 30 parts by weight, for the purpose of providing the desired adhesive properties.
Accordingly, when (i) n-butyl methacrylate is used instead of the methyl methacrylate, (ii) ethyl acrylate is used instead of the butyl acrylate, the (i) n-butyl methacrylate, (ii) ethyl acrylate and (iii) methacrylic acid are present in the emulsion copolymer which is the acrylic polymer of Sommer, in weight ratios within the claimed ranges of about 60 to about 80 parts by weight of (i), of about 5 to about 15 parts by weight of (ii), and of about 10 to about 30 parts by weight of (iii), for the purpose of providing the desired adhesive properties as described above. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer, as applied to claims 10-11 above, and further in view of Van Geel (US 2015/0232594) and Wolff (US 3,238,168).
Sommer teaches the adhesive composition comprising the aqueous dispersion of the acrylic polymer, where the (i) n-butyl methacrylate, (ii) ethyl acrylate and (iii) methacrylic acid are present in the emulsion copolymer which is the acrylic polymer of Sommer, in weight ratios within the claimed ranges of about 60 to about 80 parts by weight of (i), of about 5 to about 15 parts by weight of (ii), and of about 10 to about 30 parts by weight of (iii), for the purpose of providing the desired adhesive properties as described above.  Sommers is silent regarding a glass transition temperature and a number average molecular weight of the acrylic polymer.
However, Van Geel teaches that in an acrylic polymer in which (i) n-butyl methacrylate is present in an amount of 65 parts by weight (wt% [0016]) which is within the claimed range of 60 to about 80 parts by weight, (ii) ethyl acrylate is present in an amount of 15 parts by weight ([0016]) which is within the claimed range of about 5 to about 15 parts by weight, and (iii) methacrylic acid is present in an amount of 30 parts by weight ([0016]) which is within the claimed range of about 10 to about 30 parts by weight, has a glass transition temperature within a range of from about 80 to 120°C ([0021]) which is within the claimed range of about 80°C to about 130°C, or overlaps the claimed range of about 85°C to about 110°C and a number average molecular weight of about 100 kilodaltons ([0021]) which is within the claimed range of from about 90 kilodaltons to about 350 kilodaltons or from about 100 kilodaltons to about 200 kilodaltons, for the purpose of providing the desired particle size and ease of processing (no anti-caking agent needed [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the acrylic polymer of Sommer with a glass transition temperature that is within a range of about 80°C to about 130°C, or overlaps a range of about 85°C to about 110°C; and a number average molecular weight which is within a range of from about 90 kilodaltons to about 350 kilodaltons, or of from about 100 kilodaltons to about 200 kilodaltons, in order to obtain the desired particle size and ease of processing, as taught by Wolff. 
In addition, Sommers is silent regarding a pH of the adhesive composition.
However, Wolff teaches that an adhesive composition (col 10, lines 40-50) comprising an aqueous dispersion of polymer (aqueous alkaline solutions of emulsion polymers, col 9, lines 30-40), is given a pH of about 8.0 (col 8, lines 89-75) which is within the claimed range of at least about 7.5, or of from about 7.5 to about 9.5, or of from about 8.0 to about 9.0, for the purpose of providing the desired water-thin clear solution (col 8, lines 89-75) which increases the homogeneity of the aqueous dispersion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided the adhesive composition comprising the aqueous solution of the acrylic polymer of Sommer, with a pH within a range of at least about 7.5, or of from about 7.5 to about 9.5, or of from about 8.0 to about 9.0, in order to obtain the desired water-thin clear solution, as taught by Wolff, which increases the homogeneity of the aqueous dispersion.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer, as applied to claims 10-11 above, and further in view of Wolff (US 3,238,168).
Sommer teaches the adhesive composition comprising the aqueous dispersion of the acrylic polymer, where the (i) n-butyl methacrylate, (ii) ethyl acrylate and (iii) methacrylic acid are present in the emulsion copolymer which is the acrylic polymer of Sommer, in weight ratios within the claimed ranges of about 60 to about 80 parts by weight of (i), of about 5 to about 15 parts by weight of (ii), and of about 10 to about 30 parts by weight of (iii), for the purpose of providing the desired adhesive properties as described above.  In addition, Sommer teaches that the aqueous dispersion has a solids content of 35 wt% ([0048]), and hence fails to teach that the aqueous dispersion has a lower solids content of from about 8 wt% to about 20 wt%, or from about 10 wt% to about 15 wt%.
However, Sommer teaches that while the aqueous dispersion of the acrylic polymer may be directly used as the adhesive composition, it can also be modified ([0050]).
Wolff teaches that an adhesive composition (col 10, lines 40-50) comprising an aqueous dispersion of polymer (aqueous alkaline solutions of emulsion polymers, col 9, lines 30-40), can have a solids content that is as low as 10 wt% (col 9, lines 30-40) which is within the claimed range of from about 8 wt% to about 20 wt%, or from about 10 wt% to about 15 wt%, for the purpose of providing a clear aqueous dispersion of the polymer (polymeric solution, col 9, lines 30-40) which increases the homogeneity of the aqueous dispersion.
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have lowered the solids content of the adhesive composition comprising the aqueous dispersion of the acrylic polymer, of Sommer, to one that is from about 8 wt% to about 20 wt%, or from about 10 wt% to about 15 wt%, in order to obtain a clear aqueous dispersion of the acrylic polymer, as taught by Wolff, which increases the homogeneity of the aqueous dispersion.







Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782